office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 embouzis pref-102011-11 uilc date date to marc shapiro senior attorney suite one cleveland center cleveland oh large business international third party communication none date of communication not applicable from william e blanchard senior technician reviewer cc fip b03 office of associate chief_counsel financial institutions products subject unamortized hedge gain on debt and sec_108 election this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer counterparty date date date date date a amount b amount c amount d amount e amount f amount g ------------------------------ -------------------------------------------------- ------------------ ------------------- ------------------- ------------------- ------------------- --------------------- ----------- ----------------- ----------------- ----------------- --------------- ---- pref-102011-11 --------- ------ --------- h i j issue whether sec_1_446-4 allows taxpayer to defer the recognition of the portion of the unamortized hedge gain from an anticipatory interest rate hedge allocable to repurchased debentures when the taxpayer elects under sec_108 to defer the recognition of cancellation_of_indebtedness_income realized upon the repurchase of the debentures conclusion based on the information provided to our office we believe that sec_1_446-4 does not allow taxpayer to defer the recognition of the portion of the unamortized hedge gain from an anticipatory interest rate hedge allocable to the repurchased debentures when the taxpayer elects under sec_108 to defer the recognition of cancellation_of_indebtedness_income realized upon the repurchase of the debentures facts on date taxpayer issued a amount of junior subordinated debentures each with a principal_amount of dollar_figure for an issue_price of b amount per debenture debentures the debentures had a final stated maturity_date of date the interest rate on the debentures from issuance until date is g per annum payable semiannually beginning date and through date interest will be payable quarterly at a rate equal to three-month libor plus h per annum on date prior to issuance of the debentures taxpayer entered into a ten-year interest_rate_swap with counterparty to lock-in interest rates for the fixed rate term of the debentures the anticipatory interest rate hedge was identified as a hedge of the debentures for both book and tax purposes hedge the hedge required taxpayer to pay counterparty semiannually an amount equal to i per annum multiplied by a notional_principal_amount of a amount counterparty was required to pay taxpayer quarterly an amount equal to three-month libor multiplied by a notional_principal_amount of a amount the hedge was intended to protect taxpayer from changes in interest rates from the inception of the hedge until the completion of the anticipated issuance of the debentures pref-102011-11 the hedge was terminated on the date of the debenture’s issuance date and counterparty paid a termination_payment of c amount resulting in gain on the hedge to taxpayer of d amount hedge gain taxpayer amortized hedge gain over the ten years for both book and tax purposes on date taxpayer made an offer to purchase its debentures at a price below the principal_amount due on the debentures holders accepted the offer on j of the outstanding debentures resulting in cancellation_of_indebtedness_income in an amount of e amount cod income the unamortized hedge gain that was allocable to the repurchased debentures was f amount for book purposes taxpayer will recognize both cod income and the hedge gain allocable to the repurchased debentures during the year of repurchase for tax purposes however taxpayer has elected to defer the recognition of the cod income under sec_108 taxpayer argues that under sec_1_446-4 it can defer the recognition of the unamortized hedge gain allocable to the repurchased debentures until the years the cod income is recognized under sec_108 law in general sec_1_446-4 provides that a hedging_transaction as defined in sec_1_1221-2 whether or not the character of gain_or_loss from the transaction is determined under sec_1_1221-2 must be accounted for under the rules of sec_1_446-4 to the extent that provisions of any other regulations governing the timing of income deductions gain_or_loss are inconsistent with the rules of sec_1_446-4 the rules of sec_1_446-4 control sec_1_1221-2 defines a hedging_transaction in part as a transaction that a taxpayer enters into in the normal course of the taxpayer s trade_or_business primarily to reduce risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer sec_1_1221-2 provides rules to determine whether a transaction is a hedging_transaction under sec_1_446-4 the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income to clearly reflect income the method used must reasonably match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item or items being hedged taking gains and losses into account in the period in which they are realized may clearly reflect income in the case of certain hedging_transactions in the case of many hedging_transactions however taking gains and losses into account as they are realized does not result in the matching required by this section pref-102011-11 under sec_1_446-4 for any given type of hedging_transaction there may be more than one method_of_accounting that satisfies the clear reflection requirement of sec_1_446-4 a taxpayer is generally permitted to adopt a method_of_accounting for a particular type of hedging_transaction that clearly reflects the taxpayer’s income from that type of transaction sec_1_446-4 provides requirements and limitations on the taxpayer’s choice of method_of_accounting for certain hedging_transactions even if these rules are satisfied however the taxpayer’s method as actually applied to the taxpayer’s hedging_transactions must clearly reflect income by meeting the matching requirement of sec_1_446-4 under sec_1_446-4 gain_or_loss from a transaction that hedges a debt_instrument issued or to be issued by a taxpayer must be accounted for by reference to the terms of the debt_instrument and the period or periods to which the hedge relates a hedge of a debt_instrument that provides for interest to be paid at a fixed or a qualified_floating_rate for example generally is accounted for using constant yield principles thus assuming that a fixed rate or qualified_floating_rate instrument remains outstanding hedging gain_or_loss is taken into account in the same periods in which it would be taken into account if it adjusted the yield of the instrument over the term to which the hedge relates for example gain_or_loss realized on a transaction that hedged an anticipated fixed rate borrowing for its entire term is accounted for solely for purposes of this section as if it decreased or increased the issue_price of the debt_instrument sec_1_446-4 provides that the rules of sec_1_446-4 govern the timing of income deduction gain_or_loss on hedging_transactions but do not affect the type or character of income deduction gain_or_loss produced by the transaction for example the rules of sec_1_446-4 do not increase or decrease the interest_income or expense of a taxpayer that hedges a debt_instrument or liability in revrul_2002_71 2002_2_cb_763 contemporaneously with the issuance of a ten-year fixed-rate debt_instrument issued by a taxpayer the taxpayer entered into a fixed to floating rate notional_principal_contract npc to hedge the interest rate on the first five years of the debt_instrument the taxpayer terminated the npc on the last day of the second year because the npc would have hedged the interest rate on the debt_instrument for the next three years and the termination_payment represents the present_value of the extinguished rights and obligations under the npc for these years the ruling holds that any termination_payment was to be taken into account over the next three years to clearly reflect income in accordance with the matching requirement of sec_1_446-4 in the fourth year the taxpayer retired the debt_instrument the ruling holds that the remaining gain_or_loss from the termination of the npc is recognized in the fourth year in order to match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item being hedged pref-102011-11 sec_108 allows at the election of the taxpayer income from the discharge_of_indebtedness in connection with the reacquisition after date and before date of an applicable_debt_instrument to be includible in gross_income ratably over the 5-taxable-year period beginning with the fifth or fourth taxable_year following the taxable_year in which the reacquisition occurs whichever is applicable the preamble to td provides that the irs and treasury_department believe that the deferral rules of sec_108 generally are intended to facilitate debt workouts and to alleviate taxpayer liquidity concerns by deferring the tax_liability associated with cod income in general cod income is determined based on the adjusted_issue_price of a debt_instrument see sec_1 c ii analysis sec_1_446-4 requires that gain_or_loss from a transaction that hedges a debt_instrument to be issued must be accounted for by reference to the terms of the debt_instrument and the period or periods to which the hedge relates in revrul_2002_71 the service applied sec_1_446-4 to a hedge that only managed interest rate risk for the first five years of a ten year debt_instrument accordingly the ruling held that gain_or_loss from the early termination of the hedge at the end of year two was required to be spread over the next three years as that was the period to which the hedge related and sought to reduce risk in this case the taxpayer entered into the anticipatory hedge to manage interest rate risk by locking-in a borrowing rate on the debentures for the first ten years of the life of the debentures as a result taxpayer amortized the hedge gain over the period to which it was locking-in its fixed rate of interest taxpayer’s accounting for the hedge gain is fully consistent with the matching principles of sec_1_446-4 as the hedge gain is taken into account and matched against the additional interest_expense that taxpayer sought to hedge against as a result of concern over increasing interest rates during the period before the pricing of its debentures when the debentures were repurchased with no related reissuance the term of the debentures ended and interest that had been effectively reduced by the hedge of those debentures no longer existed thus upon repurchase the item being hedged ceased to exist and to clearly reflect income the unamortized hedge gain allocable to the repurchased debentures should be recognized in the year in which the debentures were repurchased see sec_1_446-4 and revrul_2002_71 the matching rules do not contemplate that the gain_or_loss on a debt hedge continues to be spread or amortized once the hedged item is terminated based on its election under sec_108 taxpayer would like to change how it is matching the hedge gain so that the unamortized hedge gain allocable to the repurchased debentures would now be matched to cod income not interest pref-102011-11 expense the taxpayer’s election under sec_108 however should not change the conclusion that the unamortized hedge gain allocable to the repurchased debentures should be recognized in the year of repurchase first based on the information provided there is no connection between the hedge gain and the cod income to require matching of the two in this case sec_1_446-4 clearly requires that the hedge gain be spread over the period to which the hedge relates in this case the hedge only related to the fixed rate term of the debentures so spreading the hedge gain to a different period and to a period even longer than the ten year fixed rate period being hedged is contrary to the regulations second the cod income does not appear to have arisen from changes in interest rate risk and the purpose of the anticipatory hedge was to manage interest rate risk third as noted above the matching rules in sec_1_446-4 do not contemplate that gain on a debt hedge continues to be spread or amortized once the hedged item is terminated for the above reasons sec_1_446-4 should not allow taxpayer to defer the recognition of the unamortized hedge gain allocable to the repurchased debentures if the taxpayer elects under sec_108 to defer the cod income realized upon the repurchase of the debentures please call if you have any further questions
